DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 21-40 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,053. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a system, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman(CA FC) 29 USPQ2d 2010(12/3/1993)
	And the limitations of the remaining claims 21-40 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (U.S. Patent No. 11,232,053)
Instant Application (17/457,576)
A direct memory access system, comprising:
A system, comprising:
a memory configured to store a plurality of host profiles; a plurality of interfaces, wherein two or more of the plurality of interfaces correspond to different ones of a plurality of host processors;
a plurality of processors, wherein each processor of the plurality of processors is configured to execute program code; and
a plurality of data engines coupled to the plurality of interfaces; and a plurality of switches coupling the plurality of interfaces to the plurality of data engines; wherein each data engine of the plurality of data engines is independently configurable to access different ones of the plurality of host processors via the plurality of interfaces for different flows of a direct memory access operation based on the plurality of host profiles;
a direct memory access system configured for multi-processor operation, wherein the direct memory access system includes a plurality of data engines coupled to a plurality of interfaces via a plurality of switches;
wherein the plurality of host profiles specifies addressing information for respective ones of the plurality of host processors and particular ones of the plurality of interfaces to be used to access the respective ones of the plurality of host processors; and 
wherein the plurality of switches are configured to connect the plurality of data engines to different ones of the plurality of host processors via the plurality of interfaces using the addressing information from the host profiles for performing the different flows.
wherein the plurality of switches are programmable to couple different ones of the plurality of data engines to different ones of the plurality of processors for performing direct memory access operations based on a plurality of host profiles corresponding to the plurality of processors.


Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jokinen et al. (Pub. No. US2016/0179612)
As per claim 21, Jokinen discloses a system, comprising: 
	a plurality of processors (fig.1, 102, 103), wherein each processor of the plurality of processors is configured to execute program code (fig.1, 112); and 
	a direct memory access system (fig.1, 120) configured for multi-processor operation, wherein the direct memory access system includes a plurality of data engines (fig.1, read and write engines) coupled to a plurality of interfaces (fig.1, 116 and 117) via a plurality of switches (fig.1, switches 115s); 
	wherein the plurality of switches are programmable to couple different ones of the plurality of data engines to different ones of the plurality of processors (fig.1,102 & 103) for performing direct memory access operations based on a plurality of host profiles (e.g., descriptor) corresponding to the plurality of processors. (paragraphs 13-18, The processor 102 or 103 can initiate a data transfer job by providing a frame descriptor for the data transfer , the DMA unit obtains a frame descriptor to communicate with crossbar switch 115 by way of a read bus and a write bus and includes a read data engine and a write data engine.)

As per claim 22, Jokinen discloses wherein each processor of the plurality of processors is configured to execute an operating system and one or more applications. (paragraph 11, Processors 102 and 103 are each configured to execute sets of instructions in order to carry out designated tasks.)

As per claim 23, Jokinen discloses wherein the direct memory access system is disposed in an integrated circuit having a plurality of bus endpoints implemented therein, each bus endpoint of the plurality of bus endpoints is coupled to a processor of the plurality of processors, and each processor of the plurality of processors coupled to a bus endpoint is external to the integrated circuit. (fig.1 & paragraph 60, a plurality of signals or conductors which may be used to transfer one or more various types of information, such as data, addresses, control, or status.)

As per claim 24, Jokinen discloses wherein at least one of the plurality of processors coupled to a bus endpoint of the plurality of bus endpoints is disposed in a data processing system. (fig.1 & paragraph 60, a plurality of signals or conductors which may be used to transfer one or more various types of information, such as data, addresses, control, or status.)

As per claim 25, Jokinen discloses wherein the integrated circuit comprises: a network-on-chip coupled to the direct memory access system, wherein at least one bus endpoint of the plurality of bus endpoints is coupled to the network-on-chip. (paragraphs 14-15, transfer sources and destinations in system 100 include PCIE interface 116 and I/O interface 117. PCIE interface 116 provides a physical and logical layer interface to one or more peripheral devices (not shown). Data can be provided to or retrieved from the peripheral devices via PCIE interface 116)

As per claim 26, Jokinen discloses wherein the integrated circuit comprises: a kernel coupled to the network-on-chip and configured to perform hardware acceleration. (paragraph 15, coherency fabric 110 provides a communication backbone for communications among the processors 102 and 103)

As per claim 27, Jokinen discloses wherein the kernel is implemented in programmable circuitry. (paragraph 31, a memory mapped set of registers which may be accessible by a processor core or other master of system 100 and programmed)

As per claim 28, Jokinen discloses wherein the kernel is implemented as a hardwired circuit block. (paragraph 15, coherency fabric 110 provides a communication backbone for communications among the processors 102 and 103)

As per claim 29, Jokinen discloses wherein the integrated circuit includes a network interface card controller configured to communicate over a network, the network interface card controller is coupled to the direct memory access system, and the network is distinct from each bus endpoint of the plurality of bus endpoints. (paragraphs 14-15, transfer sources and destinations in system 100 include PCIE interface 116 and I/O interface 117. PCIE interface 116 provides a physical and logical layer interface to one or more peripheral devices (not shown). Data can be provided to or retrieved from the peripheral devices via PCIE interface 116)

As per claim 30, Jokinen discloses wherein the integrated circuit includes programmable circuitry and the direct memory access system is implemented using the programmable circuitry. (paragraph 31, a memory mapped set of registers which may be accessible by a processor core or other master of system 100 and programmed)

As per claim 31, Jokinen discloses wherein the direct memory access system is configurable to operate with a selected number of host processors. (paragraph 15-16, coherency fabric 110 provides a communication backbone for communications among the processors 102 and 103, memory 104, flash memory 105, queue manager 112, and crossbar switch 115.)

As per claim 32, Jokinen discloses wherein at least one of the plurality of bus endpoints is implemented using the programmable circuitry. (paragraph 14, Data can be provided to or retrieved from the peripheral devices via PCIE interface 116 based on transfers that respectively identify PCIE interface 116 as the destination or the source.)

As per claim 33, Jokinen discloses wherein at least one of the plurality of processors is an embedded processor disposed on the integrated circuit. (paragraph 15-16, coherency fabric 110 provides a communication backbone for communications among the processors 102 and 103, memory 104, flash memory 105, queue manager 112, and crossbar switch 115.)

As per claim 34, Jokinen discloses wherein the integrated circuit includes programmable circuitry and the embedded processor is implemented using the programmable circuitry. (paragraph 15-16, coherency fabric 110 provides a communication backbone for communications among the processors 102 and 103, memory 104, flash memory 105, queue manager 112, and crossbar switch 115.)in

As per claim 35, Jokinen discloses wherein the embedded processor is implemented as a hardwired circuit block. (paragraph 17-18, processor 102 or 103 can initiate a data transfer job by providing a frame descriptor for the data transfer)

As per claim 36, Jokinen discloses wherein the direct memory access system is configured to generate interrupts to selected processors of the plurality of processors. (paragraph 51, Circuitry within DMA unit 120 (not shown) can control the generation of interrupts upon errors occurring.)

As per claim 37, Jokinen discloses wherein the plurality of data engines includes one or more streaming data engines configured to stream data and one or more memory mapped data engines configured to convey data as memory mapped transactions. (paragraph 31, a memory mapped set of registers which may be accessible by a processor core or other master of system 100 and programmed)

As per claim 38, Jokinen discloses a method, comprising: 
	providing a plurality of processors (fig.1, 102, 103), wherein each processor of the plurality of processors is configured to execute program code (fig.1, 112); and 
	providing a direct memory access(fig.1, 120)  system configured for multi-processor operation, wherein the direct memory access system includes a plurality of data engines (fig.1, read and write engines) coupled to a plurality of interfaces (fig.1, 116 and 117) via a plurality of switches(fig.1, switches 115s); 
	wherein the plurality of switches are programmable to couple different ones of the plurality of data engines to different ones of the plurality of processors (fig.1,102 & 103) for performing direct memory access operations based on a plurality of host profiles (e.g., descriptor) corresponding to the plurality of processors. (paragraphs 13-18, the processor 102 or 103 initiate a data transfer job by providing a frame descriptor for the data transfer, the DMA unit obtains a frame descriptor to communicate with crossbar switch 115 by way of a read bus and a write bus and includes a read data engine and a write data engine.)

As per claim 39, Jokinen discloses implementing the direct memory access system in an integrated circuit having a plurality of bus endpoints also implemented therein, wherein each bus endpoint of the plurality of bus endpoints is coupled to a processor of the plurality of processors and each processor of the plurality of processors coupled to a bus endpoint is external to the integrated circuit. (fig.1 & paragraph 60, a plurality of signals or conductors which may be used to transfer one or more various types of information, such as data, addresses, control, or status.)

As per claim 40, Jokinen discloses wherein the integrated circuit includes programmable circuitry, the method comprising: implementing the direct memory access system using the programmable circuitry, wherein the direct memory access system is configurable to operate with a selected number of host processors. (paragraphs 13-18, the processor 102 or 103 initiate a data transfer job by providing a frame descriptor for the data transfer, the DMA unit obtains a frame descriptor to communicate with crossbar switch 115 by way of a read bus and a write bus and includes a read data engine and a write data engine.)
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jokinen et al. [Pub. No. US2013/0282933] discloses A DMA controller allocates space at a buffer to different DMA engines based on the length of time data segments have been stored at a buffer.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184